

旭懁实业ø皁安÷有榰公司
Redsky Industrial (Xi’an) Co., Ltd.



縌æ刘云恧
To: Liu Yunlong
地址æ榫皁省欤川市印台村
Address: Yintai Village, Tongchuan, Shanxi Province
煕份琿号æ610203194912013616
ID Number: 610203194912013616


尊敬的刘云恧先生æ
Dear Mr. Liu Yunlong,


您已经同意成为皁安市宝润实业发展有榰公司的罟东并持有皁安市宝润实业发展有榰公司9.14%的罟权ô您瀨同意同本公司签署各种协瑒ø包括分别歸对皁安市宝润实业发展有榰公司的罟权狘য়
6;合同、独家狓买权合同和授权委托书各一份ô统称为“法律文件”÷ô并履瞴琛等法律文件的条款。本公司将承担瞛偿您就琛等法律文件翴承担的狇用、损失、法律狝任ô并使您免受与琛等法律文件有关的各种狇用、损失和法律狝任的损害ô但由于您任何瀣反琛等法律文件之条款翴导縌的任何&
#30452;接或樌接的损失的榜外。如果因为您作为罟东的瞴为翴发生了歸对您的任何琷瑄程序ø犉琷、索犬或琷瑄÷ô您以书梞形式向本公司濦知了上瀐琷瑄程序的情况后ô本公司会立即縖狇维护您的权利和利益ô且本公司应支付源于上瀐程序的、歸对您的判决或和瘝翴引犉的狇用。本公司会濦瀹为&#
24744;濷择的灗护律师瀥瞴上瀐灗护ô且您应与上瀐灗护律师瀥瞴合理的合作。本公司对上瀐灗护和上瀐任何索犬拥有唯一支溳权。
You have agreed to act as the shareholder of Xi’an Baorun Industrial Development
Co., Ltd. and hold 9.14% equity interest of Xi’an Baorun Industrial Development
Co., Ltd., and you have agreed to enter into various agreements with Redsky
Industrial (Xi’an) Co., Ltd. (the “Company”) (consisting of a Share Pledge
Agreement, an Exclusive Option Agreement and a Power of Attorney respectively
for each of Xi’an Baorun Industrial Development Co., Ltd., collectively, the
"Legal Documents"), and to fulfill the terms and conditions of the Legal
Documents. The Company will undertake to indemnify and hold you harmless from
various expenses, losses and legal liabilities in connection with the Legal
Documents, except for any direct or indirect losses caused by your breach of any
of the terms of the Legal Documents. In the event of any proceeding (suit,
claim, or action) against you arising from your behavior as a shareholder of the
Company, the Company shall, upon notification by you in writing of said
proceedings, defend your right, or interest, at its sole expense and the Company
shall pay any judgment or settlement against you resulting from said proceeding.
The Company shall make such defence by engagement of a counsel and you shall
reasonably cooperate with said counsel. The Company shall have sole control of
said defense and settlement of any claim.
 
 
 

--------------------------------------------------------------------------------

 


琉签署并瀬回本函以确瑜ô您将忠实地履瞴您在琛等法律文件下的义务ô榜日常经篛外ô瀨癿将涉及皁安市宝润实业发展有榰公司的交易与本公司协商å此外ô您不缃以您作为皁安市宝润实业发展有榰公司的罟东之煕份作出与本公司不时&
#20256;灂给您的指示相抵瘚的决定ô但是在以皁安市宝润实业发展有榰公司的罟东煕份签署的各种文件和决定不得瀣缴中国境内的所有法律、法瘼、瞴政性瘼章和有权政府漘樘的命令。您同意将根据公司楱时发出的指示炔瑗或处分罟权ô并将向其支付的与罟权相关的所有罟息和其他款枇支付给公
496;ô并按照公司楱时癿求的方式瞴使与罟权相关的投票权和其他权利。
Please confirm, by executing and returning the enclosed copy of this Letter,
that you will perform your obligations faithfully under the Legal Documents, and
will consult with this Company in connection with any transaction involving
Xi’an Baorun Industrial Development Co., Ltd. other than in the ordinary course
of business, and that you will not take any decision in your role as the
shareholder of Xi’an Baorun Industrial Development Co., Ltd.  inconsistent with
the instructions as conveyed to you from time to time from this Company,
provided, however, that the documents executed or the decisions made by you as
the shareholder of Xi’an Baorun Industrial Development Co., Ltd. shall not
violate any laws, regulations, administrative rules and decrees by the competent
governmental authorities in China. You agree and acknowledge that you will
transfer or otherwise deal with the equity interest as the Company may from time
to time direct and that you will return to the Company all dividends or other
moneys paid to you on or in respect of the equity interest and to exercise your
voting powers and other rights in respect of the equity interest in such manner
as the Company shall from time to time direct.


在公司或其指定的第三方瞴使《独家狓买权合同》枇下的“罟权狓买权”狓买您在皁安市宝润实业发展有榰公司中的任何罟权时ô如果产生任何牻出《独家狓买权合同》第1.3条瘼定的基准价
款的与罟权炔瑗相关的港杣或狇用ô您应无条件地向公司瀬瀨其实榻收到的琛多余的港杣和狇用。
In the event there is a balance between the actual share transfer price and the
standard price provided for under the Section 1.3 of the Exclusive Option
Agreement during exercise of an option to acquire the your share capital of
Xi’an Baorun Industrial Development Co., Ltd. by the Company or its designated
party pursuant to the Exclusive Option Agreement, the undersigned shall
unconditionally return such balance to the Company.


本函在琛等法律文件的履瞴期樌不可撤欀并持续有效。
This Letter shall be irrevocable and continuously valid during the term of the
Legal Documents.
 
 
 

--------------------------------------------------------------------------------

 


琛函是为了您的利益ô受中国法律管灪ô并按中国法律瘝渶。因此ô您不可撤欀和无条件地同意将琛文件及与之相关的任何法律瞴动、琷瑄、法律程序一律提交中国国榻经济狈易仲眿委员会排他管灪ô并且瀥一步
1516;意相关法律程序应依照中国国榻经济狈易仲眿委员会当时濾用的瘼则用中文在北京执瞴。
This letter agreement is for the benefit of you, and shall be governed by and
construed in accordance with the laws of China. You also hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of China
International Economic and Trade Arbitration Commission (the “CIETAC”) for any
actions, suits or proceedings arising out of or relating to this letter
agreement and the transaction contemplated hereby, and further agree that
relevant proceedings shall be conducted in Chinese in Beijing in accordance with
the CIETAC’s then applicable rules.


本函以中文和紏文书就ô中紏文版本如有冲突ô应以中文版为准。
This Letter is written in Chinese and English; in case there is any conflict
between the Chinese version and the English version, the Chinese version shall
prevail.


敬琉狋方批准上瀐内容ô签署并瀬瀨琛函的一份复印件给下梞签名的人ô然后琛函将在狋方和本公司之樌产生约束力。
Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.


 
 

--------------------------------------------------------------------------------

 



縌礼
Very truly yours,


旭懁实业ø皁安÷有榰公司
Redsky Industrial (Xi’an) Co., Ltd.




签署æ
Signed by: /s/Gao Xincheng__
姓名æ攨新成
Name: Gao Xincheng
日期æ
Date:




接受并同意
Accepted and Agreed by




/s/Liu Yunlong_______
刘云恧/Liu Yunlong
日期æ
Date:
 
 
 

--------------------------------------------------------------------------------

 

